COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE: LEO M. LOZANO ,


Relator.


§
 
§
 
§
 
§
 
§




No. 08-08-00236-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS


MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Leo Lozano seeks a second writ of mandamus contending he has been denied his
"prison gate money" in the amount of one hundred dollars.  See In Re Lozano, No. 08-08-00060-CR, 2008 WL 538392 (Tex.App.--El Paso 2008, orig. proceeding).  He now requests that this
Court issue a writ of mandamus ordering the Texas Department of Criminal Justice to issue him
$100, "prison gate money" which he claims he was not provided when he was released from the
Institutional Division on November 21, 2007.
	This Court does not have the authority to issue a writ of mandamus against the Texas
Department of Criminal Justice.  See Tex.Gov't.Code Ann. § 22.221(a)(Vernon 2004).  
Therefore, mandamus relief is denied.

September 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)